Exhibit 10.1

COVANCE INC. MANAGEMENT DEFERRAL PLAN

IMPORTANT NOTE

This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity.  An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states.  An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation.  Fidelity
Management Trust Company, its affiliates and employees cannot provide you with
legal advice in connection with the execution of this document.  This document
must be reviewed by the Employer’s attorney prior to execution.

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

PREAMBLE

ARTICLE 1 – GENERAL

1.1

 

Plan

1.2

 

Effective Dates

1.3

 

Amounts Not Subject to Code Section 409A

 

ARTICLE 2 – DEFINITIONS

2.1

 

Account

2.2

 

Administrator

2.3

 

Adoption Agreement

2.4

 

Beneficiary

2.5

 

Board or Board of Directors

2.6

 

Bonus

2.7

 

Change in Control

2.8

 

Code

2.9

 

Compensation

2.10

 

Director

2.11

 

Disabled

2.12

 

Eligible Employee

2.13

 

Employer

2.14

 

ERISA

2.15

 

Identification Date

2.16

 

Key Employee

2.17

 

Participant

2.18

 

Plan

2.19

 

Plan Sponsor

2.20

 

Plan Year

2.21

 

Related Employer

2.22

 

Retirement

2.23

 

Separation from Service

2.24

 

Unforeseeable Emergency

2.25

 

Valuation Date

2.26

 

Years of Service

 

ARTICLE 3 – PARTICIPATION

3.1

 

Participation

3.2

 

Termination of Participation

 

i


--------------------------------------------------------------------------------


 

ARTICLE 4 – PARTICIPANT ELECTIONS

4.1

 

Deferral Agreement

4.2

 

Amount of Deferral

4.3

 

Timing of Election to Defer

4.4

 

Election of Payment Schedule and Form of Payment

 

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

5.1

 

Matching Contributions

5.2

 

Other Contributions

 

ARTICLE 6 – ACCOUNTS AND CREDITS

6.1

 

Establishment of Account

6.2

 

Credits to Account

 

ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

7.1

 

Investment Options

7.2

 

Adjustment of Accounts

 

ARTICLE 8 – RIGHT TO BENEFITS

8.1

 

Vesting

8.2

 

Death

8.3

 

Disability

 

ARTICLE 9 – DISTRIBUTION OF BENEFITS

9.1

 

Amount of Benefits

9.2

 

Method and Timing of Distributions

9.3

 

Unforeseeable Emergency

9.4

 

Termination Before Retirement

9.5

 

Cashouts of Amounts Not Exceeding Stated Limit

9.6

 

Required Delay in Payment to Key Employees

9.7

 

Change in Control

9.8

 

Permissible Delays in Payment

 

ii


--------------------------------------------------------------------------------


 

ARTICLE 10 – AMENDMENT AND TERMINATION

10.1

 

Amendment by Plan Sponsor

10.2

 

Plan Termination Following Change in Control or Corporate Dissolution

10.3

 

Other Plan Terminations

 

ARTICLE 11 – THE TRUST

11.1

 

Establishment of Trust

11.2

 

Grantor Trust

11.3

 

Investment of Trust Funds

 

ARTICLE 12 – PLAN ADMINISTRATION

12.1

 

Powers and Responsibilities of the Administrator

12.2

 

Claims and Review Procedures

12.3

 

Plan Administrative Costs

 

ARTICLE 13 – MISCELLANEOUS

13.1

 

Unsecured General Creditor of the Employer

13.2

 

Employer’s Liability

13.3

 

Limitation of Rights

13.4

 

Anti-Assignment

13.5

 

Facility of Payment

13.6

 

Notices

13.7

 

Tax Withholding

13.8

 

Indemnification

13.9

 

Permitted Acceleration of Payment

13.10

 

Governing Law

 

iii


--------------------------------------------------------------------------------


PREAMBLE

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both.  The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued there under and shall be implemented and administered in a manner
consistent therewith.


--------------------------------------------------------------------------------


ARTICLE 1 – GENERAL

1.1                               Plan.  The Plan will be referred to by the
name specified in the Adoption Agreement.

1.2                               Effective Dates.

(a)                                  Original Effective Date.  The Original
Effective Date is the date as of which the Plan was initially adopted.

(b)                                 Amendment Effective Date.  The Amendment
Effective Date is the date specified in the Adoption Agreement as of which the
Plan is amended and restated.  Except to the extent otherwise provided herein or
in the Adoption Agreement, the Plan shall apply to amounts deferred and benefit
payments made on or after the Amendment Effective Date.

(c)                                  Special Effective Date.  A Special
Effective Date may apply to any given provision if so specified in Appendix B of
the Adoption Agreement.  A Special Effective Date will control over the Original
Effective Date or Amendment Effective Date, whichever is applicable, with
respect to such provision of the Plan.

1.3                               Amounts Not Subject to Code Section 409A

Except as otherwise indicated by the Plan Sponsor in Section 1.01 of the
Adoption Agreement, amounts deferred before January 1, 2005 that are earned and
vested on December 31, 2004 will be separately accounted for and administered in
accordance with the terms of the Plan as in effect on December 31, 2004.

1-1


--------------------------------------------------------------------------------


ARTICLE 2 – DEFINITIONS

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise.  Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:

2.1                               “Account” means an account established for the
purpose of recording amounts credited on behalf of a Participant and any income,
expenses, gains, losses or distributions included thereon.  The Account shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant
pursuant to the Plan.

2.2                               “Administrator” means the person or persons
designated by the Plan Sponsor in Section 1.05 of the Adoption Agreement to be
responsible for the administration of the Plan.  If no Administrator is
designated in the Adoption Agreement, the Administrator is the Plan Sponsor.

2.3                               “Adoption Agreement” means the agreement
adopted by the Plan Sponsor that establishes the Plan.

2.4                               “Beneficiary” means the persons, trusts,
estates or other entities entitled under Section 8.2 to receive benefits under
the Plan upon the death of a Participant.

2.5                               “Board” or “Board of Directors” means the
Board of Directors of the Plan Sponsor.

2.6                               “Bonus” means an amount of incentive
remuneration payable by the Employer to a Participant.

2.7                               “Change in Control” means the occurrence of an
event involving the Plan Sponsor that is described in Section 9.7.

2.8                               “Code” means the Internal Revenue Code of
1986, as amended.

2.9                               “Compensation” has the meaning specified in
Section 3.01 of the Adoption Agreement.

2.10                        “Director” means a non-employee member of the Board
who has been designated by the Employer as eligible to participate in the Plan.

2.11                        “Disabled”  means a determination by the
Administrator that the Participant is either (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to

2-1


--------------------------------------------------------------------------------


result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.  A Participant will be considered
Disabled if he is determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board.

2.12                        “Eligible Employee” means an employee of the
Employer who satisfies the requirements in Section 2.01 of the Adoption
Agreement.

2.13                        “Employer” means the Plan Sponsor and any other
entity which is authorized by the Plan Sponsor to participate in and, in fact,
does adopt the Plan.

2.14                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

2.15                        “Identification Date” means the date as of which Key
Employees are determined which is specified in Section 1.06 of the Adoption
Agreement.

2.16                        “Key Employee” means an employee who satisfies the
conditions set forth in Section 9.6.

2.17                        “Participant” means an Eligible Employee or Director
who commences participation in the Plan in accordance with Article 3.

2.18                        “Plan” means the unfunded plan of deferred
compensation set forth herein, including the Adoption Agreement and any trust
agreement, as adopted by the Plan Sponsor and as amended from time to time.

2.19                        “Plan Sponsor” means the entity identified in
Section 1.03 of the Adoption Agreement.

2.20                        “Plan Year” means the period identified in Section
1.02 of the Adoption Agreement.

2.21                        “Related Employer” means the Employer and (a) any
corporation that is a member of a controlled group of corporations as defined in
Code Section 414(b) that includes the Employer and (b) any trade or business
that is under common control as defined in Code Section 414(c) that includes the
Employer.

2.22                        “Retirement” has the meaning specified in 6.01(f) of
the Adoption Agreement.

2.23                        “Separation from Service” means the date that the
Participant dies, retires or otherwise has a termination of employment with
respect to all entities comprising the Related Employer.  A Separation from
Service does not occur if the Participant is on military leave, sick leave or
other bona fide leave of absence if

2-2


--------------------------------------------------------------------------------


the period of leave does not exceed six months or such longer period during
which the Participant’s right to re-employment is provided by statute or
contract.  If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period.  If the period of leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where the
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29 month period of absence may be substituted or the six month period.

Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).

An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service.  If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as am
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.

2-3


--------------------------------------------------------------------------------


If a Participant provides services both as an employee and as a member of board
of directors of a corporate related Employer (or an analogous position with
respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.

All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
there under.

2.24                        “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to Code
section 152(b)(i), (b)(2) and (d)(i)(b); loss of the Participant’s property due
to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

2.25                        “Valuation Date” means each business day of the Plan
Year.

2.26                        “Years of Service” means each one year period for
which the Participant receives service credit in accordance with the provisions
of Section 7.01(d) of the Adoption Agreement.

2-4


--------------------------------------------------------------------------------


ARTICLE 3 – PARTICIPATION

3.1                               Participation.  The Participants in the Plan
shall be those Directors and employees of the Employer who satisfy the
requirements of Section 2.01 of the Adoption Agreement.

3.2                               Termination of Participation.  The
Administrator may terminate a Participant’s participation in the Plan in a
manner consistent with Code Section 409A.

3-1


--------------------------------------------------------------------------------


ARTICLE 4 – PARTICIPANT ELECTIONS

4.1                               Deferral Agreement.  If permitted by the Plan
Sponsor in accordance with Section 4.01 of the Adoption Agreement, each Eligible
Employee and Director may elect to defer his Compensation within the meaning of
Section 3.01 of the Adoption Agreement by executing in writing or
electronically, a deferral agreement in accordance with rules and procedures
established by the Administrator and the provisions of this Article 4.

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

A deferral agreement may be changed or revoked during the period specified by
the Administrator.  Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.

4.2                               Amount of Deferral.  An Eligible Employee or
Director may elect to defer Compensation in any amount permitted by Section
4.01(a) of the Adoption Agreement.

4.3                               Timing of Election to Defer.  Each Eligible
Employee or Director who desires to defer Compensation otherwise payable during
a Plan Year must execute a deferral agreement within the period preceding the
Plan Year specified by the Administrator.  Each Eligible Employee who desires to
defer Compensation that is a Bonus must execute a deferral agreement within the
period preceding the Plan Year during which the Bonus is earned that is
specified by the Administrator, except that if the Bonus can be treated as
performance based compensation as described in Code Section 409A(a)(4)(B)(iii),
the deferral agreement may be executed within the period specified by the
Administrator, which period, in no event, shall end after the date which is six
months prior to the end of the period during which the Bonus is earned.  In
addition, if the Compensation qualifies as ‘fiscal year compensation’ within the
meaning of Reg. Sec. 1.409A -2(a)(6), the deferral agreement may be made not
later than the end of the Employer’s taxable year immediately preceding the
first taxable year of the Employer in which any services are performed for which
such Compensation is payable.

4-1


--------------------------------------------------------------------------------


Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 2.01 of the Adoption
Agreement.  If Compensation is based on a specified performance period that
begins before the Eligible Employee or Director executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period.  The rules of
this paragraph shall not apply unless the Eligible Employee or Director can be
treated as initially eligible in accordance with Reg. Sec. 1.409A-2(a)(7).

4.4                               Election of Payment Schedule and Form of
Payment.

All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.

(a)           If the Plan Sponsor has elected to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply.  At the time an Eligible Employee of Director completes a
deferral agreement, the Eligible Employee or Director must elect a distribution
event (which includes a specified time) and a form of payment for the
Compensation subject to the deferral agreement and for any Employer
contributions that may be credited to the Participant’s Account during the Plan
Year from among the options the Plan Sponsor has made available for this purpose
and which are specified in 6.01(b) of the Adoption Agreement.  If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event.  If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.

(b)           If the Plan Sponsor has elected not to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply.  At the time an Eligible Employee or Director first
completes a deferral agreement, the Eligible Employee or Director must elect a
distribution event (which includes a specified time) and a form of payment for
amounts credited to his Account from among the options the Plan Sponsor has made
available for this purpose and which are specified in Section 6.01(b) of the
Adoption Agreement.  If an Eligible Employee or Director fails to elect a
distribution event, he shall be deemed to have elected Separation from Service
in

4-2


--------------------------------------------------------------------------------


the distribution event.  If he fails to elect a form of payment, he shall be
deemed to have elected a lump sum form of payment.

4-3


--------------------------------------------------------------------------------


ARTICLE 5 – EMPLOYER CONTRIBUTIONS

5.1                               Matching Contributions.  If elected by the
Plan Sponsor in Section 5.01(a) of the Adoption Agreement, the Employer will
credit the Participant’s Account with a matching contribution determined in
accordance with the formula specified in Section 5.01(a) of the Adoption
Agreement.  The matching contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(a)(iii) of the
Adoption Agreement.

5.2                               Other Contributions.  If elected by the Plan
Sponsor in Section 5.01(b) of the Adoption Agreement, the Employer will credit
the Participant’s Account with a contribution determined in accordance with the
formula or method specified in Section 5.01(b) of the Adoption Agreement.  The
contribution will be treated as allocated to the Participant’s Account at the
time specified in Section 5.01(b)(iii) of the Adoption Agreement.

5-1


--------------------------------------------------------------------------------


ARTICLE 6 – ACCOUNTS AND CREDITS

6.1                               Establishment of Account.  For accounting and
computational purposes only, the Administrator will establish and maintain an
Account for each Participant which will reflect the credits made pursuant to
Section 6.2 along with the earnings, expenses, gains and losses allocated
thereto, attributable to the hypothetical investments made with the amounts in
the Participant’s Account as provided in Article 7.  The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.

6.2                               Credits to Account.  A Participant’s Account
will be credited for each Plan Year with the amount of his elective deferrals
under Section 4.1 at the time the amount subject to the deferral election would
otherwise have been payable to the Participant and the amount of Employer
contributions treated as allocated on his behalf under Article 5.

6-1


--------------------------------------------------------------------------------


ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

7.1                               Investment Options.  The amount in a
Participant’s Account shall be treated as invested in the investment options
designated for this purpose by the Administrator and set forth in Appendix A to
the Adoption Agreement.

7.2                               Adjustment of Accounts.  The amount in a
Participant’s Account shall be adjusted for hypothetical investment earnings,
expenses, gains or losses in an amount equal to the earnings, expenses, gains or
losses attributable to the investment options selected by the party designated
in Section 9.01 of the Adoption Agreement from among the investment options
provided in Section 7.1.  If permitted by Section 9.01 of the Adoption
Agreement, a Participant may, in accordance with rules and procedures
established by the Administrator, select the investments from among the options
provided in Section 7.1 to be used for the purpose of calculating future
hypothetical investment adjustments to the Participant’s Account or to future
credits to the Account under Section 6.2 effective as the Valuation Date
coincident with or next following notice to the Administrator.  The Account of
each Participant shall be adjusted as of each Valuation Date to reflect: (a) the
hypothetical earnings, expenses, gains and losses described above; (b) amounts
credited pursuant to Section 6.2; and (c) distributions or withdrawals.  In
addition, the Account of each Participant may be adjusted for its allocable
share of the hypothetical costs and expenses associated with the maintenance of
the hypothetical investments provided in Section 7.1.

7-1


--------------------------------------------------------------------------------


ARTICLE 8 – RIGHT TO BENEFITS

8.1                               Vesting.  A Participant, at all times, has the
100% nonforfeitable interest in the amounts credited to his Account attributable
to his elective deferrals made in accordance with Section 4.1.

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule specified in Section 7.01 of the Adoption
Agreement.

8.2                               Death.  The balance or remaining balance
credited to a Participant’s vested Account shall be paid to his Beneficiary at
the time specified in Section 6.01(a) of the Adoption Agreement in a single lump
sum payment following the date of death, unless additional forms of payment have
been made available for this purpose in Section 6.01(b) of the Adoption
Agreement and the Participant has made a valid election (or valid elections) of
a form of payment in accordance with the provisions of Article 4.  If additional
forms have been made available, payment to the Beneficiary shall be made at the
time specified in Section 6.01(a) of the Adoption Agreement in the form elected
by the Participant in accordance with the provisions of Article 4.  If multiple
Beneficiaries have been designated, each Beneficiary shall receive payment of
his specified portion of the Account at the time specified in Section 6.01(a) of
the Adoption Agreement in the form elected by the Participant.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator.  If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
a single lump sum payment.

8-1


--------------------------------------------------------------------------------


8.3                               Disability.  The balance or remaining balance
credited to a Participant’s vested Account shall be paid to the Participant at
the time specified in Section 6.01(a) of the Adoption Agreement in a single lump
sum cash payment following the date a Participant incurs a Disability as defined
in Section 2.11, unless additional forms of payment have been made available for
this purpose in Section 6.01(b) of the Adoption Agreement and the Participant
has made a valid election of a different form of payment.  If additional forms
have been made available, payment shall be made at the time specified in Section
6.01(a) of the Adoption Agreement and in the form elected by the Participant in
accordance with the provisions of Article 4.  The Administrator, in its sole
discretion, shall determine whether a Participant has experienced a Disability
for purposes of this Section 8.3.  If the payment of all or any portion of the
Participant’s vested Account is being delayed in accordance with Section 9.6 at
the time he incurs a Disability, the amount being delayed shall not be subject
to the provisions of this Section 8.3 until the expiration of the six month
period of delay required by Section 9.6.

8-2


--------------------------------------------------------------------------------


ARTICLE 9 – DISTRIBUTION OF BENEFITS

9.1                               Amount of Benefits.  The vested amount
credited to a Participant’s Account as determined under Articles 6, 7 and 8
shall determine and constitute the basis for the value of benefits payable to
the Participant under the Plan.

9.2                               Method and Timing of Distributions.  Except as
otherwise provided in this Article 9, distributions under the Plan shall be made
in accordance with the elections made or deemed made by the Participant under
Article 4.  Subject to the provisions of Section 9.6 requiring a six month delay
for certain distributions to Key Employees, distributions following a payment
event shall commence at the time specified in Section 6.01(a) of the Adoption
Agreement.  If permitted by Section 6.01(g) of the Adoption Agreement, a
Participant may elect, at least twelve months before a scheduled distribution
event, to delay the payment date for a minimum period of sixty months from the
originally scheduled date of payment.  The distribution election change must be
made in accordance with procedures and rules established by the Administrator. 
The Participant may, at the same time the date of payment is deferred, change
the form of payment but such change in the form of payment may not effect an
acceleration of payment in violation of Code Section 409A or the provisions of
Reg. Sec. 1.409A-2(b).  For purposes of this Section 9.2, a series of
installment payments is always treated as a single payment and not as a series
of separate payments.

9.3                               Unforeseeable Emergency.  A Participant may
request a distribution due to an Unforeseeable Emergency if the Plan Sponsor has
elected to permit Unforeseeable Emergency withdrawals under Section 8.01(a) of
the Adoption Agreement.  The request must be in writing and must be submitted to
the Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted.   Whether a Participant has incurred an Unforeseeable Emergency will
be determined by the Administrator on the basis of the relevant facts and
circumstances in its sole discretion, but, in no event, will an Unforeseeable
Emergency be deemed to exist if the hardship can be relieved:  (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets to the extent such liquidation would not itself cause
severe financial hardship, or (c) by cessation of deferrals under the Plan.  A
distribution due to an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need and may include any amounts
necessary to pay any federal, state or local income tax penalties reasonably
anticipated to result from the distribution.  The distribution will be made in
the form of a single lump sum cash payment.  If permitted by Section 8.01(b) of
the Adoption Agreement, a Participant’s deferral elections for the remainder of
the Plan Year will be cancelled upon a withdrawal due to Unforeseeable
Emergency.  If the

9-1


--------------------------------------------------------------------------------


payment of all or any portion of the Participant’s vested Account is being
delayed in accordance with Section 9.6 at the time he experiences an
Unforeseeable Emergency, the amount being delayed shall not be subject to the
provisions of this Section 9.3 until the expiration of the six month period of
delay required by section 9.6.

9.4                               Termination Before Retirement.  If the Plan
Sponsor has elected a Separation from Service override in accordance with
Section 6.01(d) of the Adoption Agreement, the following provisions apply.  A
Participant who experiences a Separation from Service before Retirement for any
reason other than death shall receive the vested amount credited to his Account
at the time specified in Section 6.01(a) of the Adoption Agreement in a single
lump sum payment following such termination or cessation of service regardless
of whether the Participant had made different elections of time or form of
payment as to the vested amounts credited to his Account or whether the
Participant was receiving installment payouts at the time of such termination.

9.5                               Cashouts Of Amounts Not Exceeding Stated
Limit.  If the vested amount credited to the Participant’s Account does not
exceed the limit established for this purpose by the Plan Sponsor in Section
6.01(e) of the Adoption Agreement at the time he separates from service with the
Related Employer for any reason, the Employer shall distribute such amount to
the Participant at the time specified in Section 6.01(a) of the Adoption
Agreement in a single lump sum cash payment following such termination
regardless of whether the Participant had made different elections of time or
form of payment as to the vested amount credited to his Account or whether the
Participant was receiving installments at the time of such termination.  A
Participant’s Account, for purposes of this Section 9.5, shall include any
amounts described in Section 1.3.

9.6                               Required Delay in Payment to Key Employees. 
Except as otherwise provided in this Section 9.6, a distribution made because of
Separation from Service (or Retirement, if applicable) to a Participant who is a
Key Employee as of the date of his Separation from Service (or Retirement, if
applicable) shall not occur before the date which is six months after the
Separation from Service (or Retirement, if applicable).

(a) A Participant is treated as a Key Employee if (i) he is employed by a
Related Employer any of whose stock is publicly traded on an established
securities market, and (ii) he satisfies the requirements of Code Section
416(i)(1)(A)(i), (ii) or (iii), determined without regard to Code Section
416(i)(5), at any time during the twelve month period ending on the
Identification Date.

(b) A Participant who is a Key Employee on an Identification Date shall be
treated as a Key Employee for purposes of the six month delay in distributions
for the twelve month period beginning on the first day of the fourth month
following the Identification Date.

9-2


--------------------------------------------------------------------------------


(c) The Plan Sponsor may elect to apply an alternative method to identify
Participants who are Key Employees for purposes of the six month delay in
distributions if the method satisfies each of the following requirements.  The
alternative method is reasonably designed to include all Key Employees, is an
objectively determinable standard providing no direct or indirect eletion to any
Participant regarding its application, and results in either all Key Employees
or no more than 200 Key Employees being identified in the class as of any date. 
Use of an alternative method that satisfies the requirements of this Section
9.6(c ) will not be treated as a change in the time and form of payment for
purposes of Reg. Sec. 1.409A-2(b).

(d) The six month delay does not apply to payments described in Section 13.9 or
to payments that occur after the death of the Participant.

9.7                               Change in Control.  If the Plan Sponsor has
elected to permit distributions upon a Change in Control, the following
provisions shall apply.  A distribution made upon a Change in Control will be
made at the time specified in Section 6.01(a) of the Adoption Agreement in the
form elected by the Participant in accordance with the procedures described in
Article 4.  Alternatively, if the Plan Sponsor has elected in accordance with
Section 11.02 of the Adoption Agreement to require distributions upon a Change
in Control, the Participant’s remaining vested Account shall be paid to the
Participant or the Participant’s Beneficiary at the time specified in Section
6.01(a) of the Adoption Agreement as a single lump sum payment.  A Change in
Control, for purposes of the Plan, will occur upon a change in the ownership of
the Plan Sponsor, a change in the effective control of the Plan Sponsor or a
change in the ownership of a substantial portion of the assets of the Plan
Sponsor, but only if elected by the Plan Sponsor in Section 11.03 of the
Adoption Agreement.  The Plan Sponsor, for this purpose, includes any
corporation identified in this Section 9.7.  All distributions made in
accordance with this Section 9.7 are subject to the provisions of Section 9.6.

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.

Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7.  A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.02
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.

(a)                      Relevant Corporations.  To constitute a Change in
Control for purposes of the Plan, the event must relate to (i) the corporation
for whom the

9-3


--------------------------------------------------------------------------------


Participant is performing services at the time of the Change in Control, (ii)
the corporation that is liable for the payment of the Participant’s benefits
under the Plan (or all corporations liable if more than one corporation is
liable) but only if either the deferred compensation is attributable to the
performance of services by the Participant for such corporation (or
corporations) or there is a bona fide business purpose for such corporation (or
corporations) to be liable for such payment and, in either case, no significant
purpose of making such corporation (or corporations) liable for such payment is
the avoidance of federal income tax, or (iii) a corporation that is a majority
shareholder of a corporation identified in (i) or (ii), or any corporation in a
chain of corporations in which each corporation is a majority corporation of
another corporation in the chain, ending in a corporation identified in (i) or
(ii).  A majority shareholder is defined as a shareholder owning more than fifty
percent (50%) of the total fair market value and voting power of such
corporation.

(b)                     Stock Ownership.  Code Section 318(a) applies for
purposes of determining stock ownership.  Stock underlying a vested option is
considered owned by the individual who owns the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option).  If, however, a vested option is exercisable for
stock that is not substantially vested (as defined by Treasury Regulation
Section 1.83-3(b) and (j)) the stock underlying the option is not treated as
owned by the individual who holds the option.

(c)                      Change in the Ownership of a Corporation.  A change in
the ownership of a corporation occurs on the date that any one person or more
than one person acting as a group, acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of such corporation.  If any one person or more than one
person acting as a proxy is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of a corporation,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the corporation (or to cause a
change in the effective control of the corporation as discussed below in Section
9.7(d)).  An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock.  Section 9.7(c) applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.  For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering.  Persons will, however, be considered to be
acting as a group if they are owners of a

9-4


--------------------------------------------------------------------------------


corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the corporation.  If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

(d)                     Change in the effective control of a corporation.  A
change in the effective control of a corporation occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing thirty (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in Section
9.7(a) for which no other corporation is a majority shareholder for purposes of
Section 9.7(a).  In the absence of an event described in Section 9.7(d)(i) or
(ii), a change in the effective control of a corporation will not have
occurred.  A change in effective control may also occur in any transaction in
which either of the two corporations involved in the transaction has a change in
the ownership of such corporation as described in Section 9.7(c) or a change in
the ownership of a substantial portion of the assets of such corporation as
described in Section 9.7(e).  If any one person, or more than one person acting
as a group, is considered to effectively control a corporation within the
meaning of this Section 9.7(d), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation or to cause a change in the ownership
of the corporation within the meaning of Section 9.7(c).  For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c) with the
following exception.  If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

9-5


--------------------------------------------------------------------------------


(e)                      Change in the ownership of a substantial portion of a
corporation’s assets.  A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group (as determined in accordance with rules similar to
those set forth in Section 9.7(d)), acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation of the value of the assets being disposed of
determined without regard to any liabilities associated with such assets.  There
is no Change in Control event under this Section 9.7(e) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.  A transfer of assets by a
corporation is not treated as a change in ownership of such assets if the assets
are transferred to (i) a shareholder of the corporation (immediately before the
asset transfer) in exchange for or with respect to its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation, (iii) a person, or more than
one person acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the corporation, or (iv) an entity, at least fifty (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Section 9.7(e)(iii).  For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

9.8                               Permissible Delays in Payment.  Distributions
may be delayed beyond the date payment would otherwise occur in accordance with
the provisions of Articles 8 and 9 in any of the following circumstances as long
as the Employer treats all payments to similarly situated Participants on a
reasonably consistent basis.

(a)                        The Employer may delay payment if it reasonably
anticipates that its deduction with respect to such payment would be limited or
eliminated by the application of Code Section 162(m).  Payment must be made
during the Participant’s first taxable year in which the Employer reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year the deduction of such payment will not be barred by the application of
Code Section 162(m) or during the period beginning with the Participant’s
Separation from Service and ending on the later of the last day of the
Employer’s taxable year in which the Participant separates from service or the
15th day of the third month following the Participant’s Separation from
Service.  If a scheduled payment to a Participant is delayed in accordance

9-6


--------------------------------------------------------------------------------


with this Section 9.8(a), all scheduled payments to the Participant that could
be delayed in accordance with this Section 9.8(a) will also be delayed.

(b)                       The Employer may also delay payment if it reasonably
anticipates that the making of the payment will violate Federal Securities Laws
or other applicable laws provided payment is made at the earliest date on which
the Employer reasonably anticipates that the making of the payment will not
cause such violation.

(c)                        The Employer reserves the right to amend the Plan to
provide for a delay in payment upon such other events and conditions as the
Secretary of the Treasury may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

9-7


--------------------------------------------------------------------------------


ARTICLE 10 – AMENDMENT AND TERMINATION

10.1                        Amendment by Plan Sponsor.  The Plan Sponsor
reserves the right to amend the Plan (for itself and each Employer) through
action of its Board of Directors.  No amendment can directly or indirectly
deprive any current or former Participant or Beneficiary of all or any portion
of his Account which had accrued prior to the amendment.

10.2                        Plan Termination Following Change in Control or
Corporate Dissolution.  If so elected by the Plan Sponsor in 11.01 of the
Adoption Agreement, the Plan Sponsor reserves the right to terminate the Plan
and distribute all amounts credited to all Participant Accounts within the 30
days preceding or the twelve months following a Change in Control as determined
in accordance with the rules set forth in Section 9.7. For this purpose, the
Plan will be treated as terminated only if all agreements, methods, programs and
other arrangements sponsored by the Related Employer immediately after the
Change in Control which are treated as a single plan under Reg. Sec.
1.409A-1(c)(2) are also terminated so that all participants under the Plan and
all similar arrangements are required to receive all amounts deferred under the
terminated arrangements within twelve months of the date the Plan Sponsor
irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Code Section 331 or with
the approval of a bankruptcy court pursuant to United States Code Section
503(b)(1)(A) provided that amounts deferred under the Plan are included in the
gross incomes of Participants in the latest of (a) the calendar year in which
the termination occurs, (b) the first calendar year in which the amount is no
longer subject to a substantial risk of forfeiture, or (c) the first calendar
year in which payment is administratively practicable.

10.3                        Other Plan Terminations.  The Plan Sponsor retains
the discretion to terminate the Plan if (a) all arrangements sponsored by the
Plan Sponsor that would be aggregated with any terminated arrangement under 
Code Section 409A and Reg. Sec. 1.409A-1(c)(2) are terminated, (b) no payments
other than payments that would be payable under the terms of the arrangements if
the termination had not occurred are made within twelve months of the
termination of the arrangements, (c) all payments are made within twenty-four
months of the termination of the arrangements, (d) the Plan Sponsor does not
adopt a new arrangement that would be aggregated with any terminated arrangement
under Code Section 409A and the regulations thereunder at any time within the
three year period following the date of termination of the arrangement, and (e)
the termination does not occur proximate to a downturn in the financial health
of the Plan sponsor.  The Plan Sponsor also reserves the right to amend the Plan
to provide that termination of the Plan will occur under such conditions and
events as may be prescribed by the

10-1


--------------------------------------------------------------------------------


Secretary of the Treasury in generally applicable guidance published in the
Internal Revenue Bulletin.

10-2


--------------------------------------------------------------------------------


ARTICLE 11 – THE TRUST

11.1                        Establishment of Trust.  The Plan Sponsor may but is
not required to establish a trust to hold amounts which the Plan Sponsor may
contribute from time to time to correspond to some or all amounts credited to
Participants under Section 6.2.  If the Plan Sponsor elects to establish a trust
in accordance with Section 10.01 of the Adoption Agreement, the provisions of
Sections 11.2 and 11.3 shall become operative.

11.2                        Grantor Trust.  Any trust established by the Plan
Sponsor shall be between the Plan Sponsor and a trustee pursuant to a separate
written agreement under which assets are held, administered and managed, subject
to the claims of the Plan Sponsor’s creditors in the event of the Plan Sponsor’s
insolvency, until paid to the Participant and/or his Beneficiaries specified in
the Plan.  The trust is intended to be treated as a grantor trust under the
Code, and the establishment of the trust shall not cause the Participant to
realize current income on amounts contributed thereto.  The Plan Sponsor must
notify the trustee in the event of a bankruptcy or insolvency.

11.3                        Investment of Trust Funds.  Any amounts contributed
to the trust by the Plan Sponsor shall be invested by the trustee in accordance
with the provisions of the trust and the instructions of the Administrator. 
Trust investments need not reflect the hypothetical investments selected by
Participants under Section 7.1 for the purpose of adjusting Accounts and the
earnings or investment results of the trust shall not affect the hypothetical
investment adjustments to Participant Accounts under the Plan.

11-1


--------------------------------------------------------------------------------


ARTICLE 12 – PLAN ADMINISTRATION

12.1                        Powers and Responsibilities of the Administrator. 
The Administrator has the full power and the full responsibility to administer
the Plan in all of its details, subject, however, to the applicable requirements
of ERISA.  The Administrator’s powers and responsibilities include, but are not
limited to, the following:

(a)                                  To make and enforce such rules and
procedures as it deems necessary or proper for the efficient administration of
the Plan;

(b)                                 To interpret the Plan, its interpretation
thereof to be final, except as provided in Section 12.2, on all persons claiming
benefits under the Plan;

(c)                                  To decide all questions concerning the Plan
and the eligibility of any person to participate in the Plan;

(d)                                 To administer the claims and review
procedures specified in Section 12.2;

(e)                                  To compute the amount of benefits which
will be payable to any Participant, former Participant or Beneficiary in
accordance with the provisions of the Plan;

(f)                                    To determine the person or persons to
whom such benefits will be paid;

(g)                                 To authorize the payment of benefits;

(h)                                 To comply with the reporting and disclosure
requirements of Part 1 of Subtitle B of Title I of ERISA;

(i)                                     To appoint such agents, counsel,
accountants, and consultants as may be required to assist in administering the
Plan;

(j)                                     By written instrument, to allocate and
delegate its responsibilities, including the formation of an Administrative
Committee to administer the Plan.

12-1


--------------------------------------------------------------------------------


12.2                        Claims and Review Procedures.

(a)                                  Claims Procedure.

If any person believes he is being denied any rights or benefits under the Plan,
such person may file a claim in writing with the Administrator.  If any such
claim is wholly or partially denied, the Administrator will notify such person
of its decision in writing.  Such notification will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary, and (iv) a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the person’s
right to bring a civil action  following an adverse decision on review.  Such
notification will be given within 90 days (45 days in the case of a claim
regarding Disability) after the claim is received by the Administrator.  The
Administrator may extend the period for providing the notification by 90 days
(30 days in the case of a claim regarding Disability) if special circumstances
require an extension of time for processing the claim and if written notice of
such extension and circumstance is given to such person within the initial 90
day period (45 day period in the case of a claim regarding Disability).  If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

(b)                                 Review Procedure.

Within 60 days (180 days in the case of a claim regarding Disability) after the
date on which a person receives a written notification of denial of claim (or,
if written notification is not provided, within 60 days (180 days in the case of
a claim regarding Disability) of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator.  The Administrator will notify such person of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions.  The notification will
explain that the person is entitled to receive, upon request and free of charge,
reasonable access to and copies of all pertinent documents and has the right to
bring a civil action following an adverse decision on review.  The decision on
review will be

12-2


--------------------------------------------------------------------------------


made within 60 days (45 days in the case of a claim regarding Disability).  The
Administrator may extend the period for making the decision on review by 60 days
(45 days in the case of a claim regarding Disability) if special circumstances
require an extension of time for processing the request such as an election by
the Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60-day period (45 days
in the case of a claim regarding Disability).  If the decision on review is not
made within such period, the claim will be considered denied.

12.3                        Plan Administrative Costs.  All reasonable costs and
expenses (including legal, accounting, and employee communication fees) incurred
by the Administrator in administering the Plan shall be paid by Plan to the
extent not paid by the Employer.

12-3


--------------------------------------------------------------------------------


ADOPTION AGREEMENT

ARTICLE 13 – MISCELLANEOUS

13.1                        Unsecured General Creditor of the Employer. 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Employer.  For purposes of the payment of benefits under the Plan, any and
all of the Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer.  Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

13.2                        Employer’s Liability.  Each Employer’s liability for
the payment of benefits under the Plan shall be defined only by the Plan and by
the deferral agreements entered into between a Participant and the Employer.  An
Employer shall have no obligation or liability to a Participant under the Plan
except as provided by the Plan and a deferral agreement or agreements.  An
Employer shall have no liability to Participants employed by other Employers.

13.3                        Limitation of Rights.  Neither the establishment of
the Plan, nor any amendment thereof, nor the creation of any fund or account,
nor the payment of any benefits, will be construed as giving to the Participant
or any other person any legal or equitable right against the Employer, the Plan
or the Administrator, except as provided herein; and in no event will the terms
of employment or service of the Participant be modified or in any way affected
hereby.

13.4                        Anti-Assignment.  Except as may be necessary to
fulfill a domestic relations order within the meaning of Code Section 414 (p),
none of the benefits or rights of a Participant or any Beneficiary of a
Participant shall be subject to the claim of any creditor.  In particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment, or any other legal or equitable process available
to any creditor of the Participant and his or her Beneficiary.  Neither the
Participant nor his or her Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which he or
she may expect to receive, contingently or otherwise, under the Plan, except the
right to designate a Beneficiary to receive death benefits provided hereunder. 
Notwithstanding the preceding, the benefit payable from a Participant’s Account
may be reduced, at the discretion of the administrator, to satisfy any debt or
liability to the Employer.

13.5                        Facility of Payment.  If the Administrator
determines, on the basis of medical reports or other evidence satisfactory to
the Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may direct the Employer to disburse such
payments to a person or institution designated by a court which has jurisdiction
over such recipient or a person or institution otherwise having the legal
authority under State law for the care and control of such recipient. The
receipt by such person or institution of any such payments therefore, and any
such payment to the extent thereof, shall discharge the liability of the
Employer, the Plan and the Administrative Committee for the payment of benefits
hereunder to such recipient.

1


--------------------------------------------------------------------------------


13.6                        Notices.  Any notice or other communication to the
Employer or Administrator in connection with the Plan shall be deemed delivered
in writing if addressed to the Plan Sponsor at the address specified in Section
1.03 of the Adoption Agreement and if either actually delivered at said address
or, in the case or a letter, 5 business days shall have elapsed after the same
shall have been deposited in the United States mails, first-class postage
prepaid and registered or certified.

13.7                        Tax Withholding.  If the Employer concludes that tax
is owing with respect to any deferral or payment hereunder, the Employer shall
withhold such amounts from any payments due the Participant, as permitted by
law, or otherwise make appropriate arrangements with the Participant or his
Beneficiary for satisfaction of such obligation.  Tax, for purposes of this
Section 13.7 means any federal, state, local or any other governmental income
tax, employment or payroll tax, excise tax, or any other tax or assessment owing
with respect to amounts deferred, any earnings thereon, and any payments made to
Participants under the Plan.

13.8                        Indemnification.  Each Employer shall indemnify and
hold harmless each employee, officer, or director of an Employer to whom is
delegated duties, responsibilities, and authority with respect to the Plan
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him (including but not limited to
reasonable attorney fees) which arise as a result of his actions or failure to
act in connection with the operation and administration of the Plan to the
extent lawfully allowable and to the extent that such claim, liability, fine,
penalty, or expense is not paid for by liability insurance purchased or paid for
by an Employer. Notwithstanding the foregoing, an Employer shall not indemnify
any person for any such amount incurred through any settlement or compromise of
any action unless the Employer consents in writing to such settlement or
compromise.  Indemnification under this Section 13.8 shall not be applicable to
any person if the cost, loss, liability, or expense is due to the person’s gross
negligence, fraud or willful misconduct or if the person refuses to assist in
the defense of the claim against him.

13.9                        Permitted Acceleration of Payment.  The Plan may
permit acceleration of the time or schedule of any payment or amount scheduled
to be paid pursuant to a payment under the Plan provided such acceleration would
be permitted by the provisions of Reg. Sec. 1.409A-3(j)(4).

13.10                 Governing Law.  The Plan will be construed, administered
and enforced according to the laws of the State specified by the Plan Sponsor in
Section 12.01 of the Adoption Agreement.

2


--------------------------------------------------------------------------------


ADOPTION AGREEMENT

1.01        PREAMBLE

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

(a) x adopts a new plan as of January 1, 2008 [month, day, year]

(b) o amends and restates its existing plan as of                        [month,
day, year] which is the Amendment Restatement Date.

Original Effective Date:                        [month, day, year]

Pre-409A Grandfathering:       o Yes       o No

1.02                        PLAN

Plan Name: Covance Inc. Management Deferral Plan

Plan Year:  12/ 31

1.03                        PLAN SPONSOR

Name:

 

Covance Inc.

Address:

 

210 Carnegie Center, Princeton, NJ 08540

Phone # :

 

609 452 8550

EIN:

 

22-3265977

Fiscal Yr:

 

12/31

Form of Entity:

 

Corporation

 

Is stock of the Plan Sponsor or any entity related to the Plan Sponsor publicly
traded on an established securities market?

   x Yes

 

o No

 

1.04                        EMPLOYER

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan (insert “Not Applicable” if none have been
authorized):

Entity

 

Publicly Traded on Est. Securities Market

 

 

 

 

 

 



 

Yes

 

No

 

N/A

 

o

 

o

 



 

o

 

o

 

 

 

o

 

o

 



 

o

 

o

 

 

 

o

 

o

 

 

3


--------------------------------------------------------------------------------


1.05                        ADMINISTRATOR

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

The Benefits Administration Committee

Note:                   The Administrator is the person or persons designated by
the Plan Sponsor to be responsible for the administration of the Plan.  Neither
Fidelity Management Trust Company nor any other Fidelity affiliate can be the
Administrator.

1.06                        IDENTIFICATION DATE

The Employer has designated December 31 as the Identification Date for purposes
of determining Key Employees.

In the absence of a designation, the Identification Date is December 31.

4


--------------------------------------------------------------------------------


2.01                        PARTICIPATION

(a)

x

 

Employees [complete (i), (ii) or (iii)]

 

 

 

 

 

 

 

(i)

 

x

 

Eligible Employees are selected by the Employer.

 

 

 

 

 

 

 

(ii)

 

o

 

Eligible Employees are those employees of the Employer who satisfy the following
criteria:

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

o

 

Employees are not eligible to participate.

 

 

 

 

 

 

(b)

x

 

Directors [complete (i), (ii) or (iii)]

 

 

 

 

 

 

 

(i)

 

o

 

All Directors are eligible to participate.

 

 

 

 

 

 

 

(ii)

 

o

 

Only Directors selected by the Employer are eligible to participate.

 

 

 

 

 

 

 

(iii)

 

x

 

Directors are not eligible to participate.

 

5


--------------------------------------------------------------------------------


3.01                        COMPENSATION

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

(a)

o

Compensation is defined as:

 

 

 

 

 

 

(b)

x

Compensation as defined in Covance 401(k) Savings Plan without regard to the
limitation captured in Section 401(a)(17) of the Code for such Plan Year.

 

 

 

(c)

o

Director Compensation is defined as:

 

 

 

 

 

 

(d)

o

Compensation shall, for all Plan purposes, be limited to $          .

 

 

 

(e)

o

Not Applicable.

 

3.02                        BONUSES

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses:

 

Will be treated as Performance
Based Compensation

Type

 

 

Yes

 

No

 

Variable Compensation Plans Offered By Covance Inc.

 

 

x

 

o

 

 

 

 

 

 

 

 

 

 

 

o

 

o

 

 

 

 

o

 

o

 

 

 

 

o

 

o

 

 

o

Not Applicable.

 

6


--------------------------------------------------------------------------------


4.01                        PARTICIPANT CONTRIBUTIONS

If Participant contributions are permitted, complete (a), (b), and (c). 
Otherwise
complete (d).

(a)                                  Amount of Deferrals

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration.  For each
type of remuneration listed, complete “dollar amount” or “percentage amount” but
not both.

(i)             Compensation Other than Bonuses [do not complete if you complete
(iii)]

Type of Remuneration

 

Dollar Amount

 

% Amount

 

 

 

 

 

Min

 

Max

 

Min

 

Max

 

Increment

 

(a) Base Salary

 

 

 

 

 

0

 

10

 

1

%

(b)

 

 

 

 

 

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

 

 

 

 

 

Note:  The increment is required to determine the permissible deferral amounts. 
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.

(ii)   Bonuses [do not complete if you complete (iii)]

Type of Bonus

 

Dollar Amount

 

% Amount

 

 

 

 

 

Min

 

Min

 

Min

 

Max

 

Increment

 

(a) Covance Inc. Plan

 

 

 

 

 

0

 

50

 

1

%

(b) Special Inc. Plan

 

 

 

 

 

0

 

50

 

1

%

(c)

 

 

 

 

 

 

 

 

 

 

 

 

(iii)  Compensation [do not complete if you completed (i) and (ii)]

Dollar Amount

 

% Amount

 

 

 

Min

 

Max

 

Min

 

Max

 

Increment

 

        

 

 

 

 

 

 

 

 

 



 

(iv)  Director Compensation

 

Dollar Amount

 

% Amount

 

 

 

Type of Compensation

 

Min

 

Min

 

Min

 

Max

 

Increment

 

Annual Retainer

 

 

 

 

 

 

 

 

 

 

 

Meeting Fees

 

 

 

 

 

 

 

 

 

 

 

Other:

 

 

 

 

 

 

 

 

 

 

 

Other:

 

 

 

 

 

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------


(b)                                  Election Period

(i)             Performance Based Compensation

A special election period

x

Does

 

 

o

Does Not

 

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

The special election period, if applicable, will be determined by the Employer.

(ii)          Newly Eligible Participants

An employee who is classified or designated as an Eligible Employee during a
Plan Year

o

May

 

 

x

May Not

 

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

(c)                                  Revocation of Deferral Agreement

A Participant’s deferral agreement

x

 

Will

o

 

Will Not

 

be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer.  If cancellation occurs, the Participant
may resume participation in accordance with Article 4 of the Plan.

(d)                                  No Participant Contributions

o

Participant contributions are not permitted under the Plan.

 

8


--------------------------------------------------------------------------------


5.01                        EMPLOYER CONTRIBUTIONS

If Employer contributions are permitted, complete (a) and/or (b).  Otherwise
complete (c).

(a)                                  Matching Contributions

(i)             Amount

For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who defers Compensation for the Plan Year and satisfies the
requirements of Section 5.01(a)(ii) of the Adoption Agreement equal to [complete
one]:

 

(A)

o

 

          [insert percentage] of the Compensation the Participant has elected to
defer for the Plan Year

 

 

 

(B)

o

 

An amount determined by the Employer in its sole discretion

 

 

 

(C)

o

 

Matching Contributions for each Participant shall be limited to $       and/or
       % of Compensation.

 

 

 

 

(D)

x

 

Other:

300% of a Participant’s contributions first 1% contributed and 50% of the next
5% contributed to a total amount not to exceed 5.5% of the Participant’s
Compensation reduced by an amount determined by the Administrator and
communicated to Participants before the beginning of each Plan Year. The offset
amount will be indexed each year in proportion to certain qualified plan limits.

 

 

 

 

 

 

 

 

 

 

 

(E)

o

 

Not Applicable [Proceed to Section 5.01(b)]

 

(ii)          Eligibility for Matching Contribution

A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with Section
5.01(a)(i) provided he satisfies the following requirements [complete the ones
that are applicable]:

(A)

x

 

Describe requirements:

The Participant is not a participant in the Supplemental Executive Retirement
Plan.

 

 

 

 

 

 

(B)

x

 

Is selected by the Employer in its sole discretion to receive an allocation of
Matching Contributions

 

 

 

(C)

o

 

No requirements

 

9


--------------------------------------------------------------------------------


(iii)       Time of Allocation

Matching Contributions, if made, shall be treated as allocated [select one]:

(A)

o

As of the last day of the Plan Year

 

 

(B)

x

At such times as the Employer shall determine in it sole discretion

 

 

(C)

o

At the time the Compensation on account of which the Matching Contribution is
being made would otherwise have been paid to the Participant

 

 

 

(D)

o

Other:

 

(b)                                  Other Contributions

(i)             Amount

The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete one]:

(A)

o

An amount equal to          [insert number] % of the Participant’s Compensation

 

 

(B)

o

An amount determined by the Employer in its sole discretion

 

 

(C)

o

Contributions for each Participant shall be limited to $                  

 

 

 

(D)

o

Other:

 

 

 

 

 

 

 

 

 

(E)

x

Not Applicable [Proceed to Section 6.01]

 

10


--------------------------------------------------------------------------------


(ii)          Eligibility for Other Contributions

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

(A)

o

Describe requirements:

 

 

 

 

 

(B)

o

Is selected by the Employer in its sole discretion to receive an allocation of
other Employer contributions

 

 

(C)

o

No requirements

 

(iii)       Time of Allocation

Employer contributions, if made, shall be treated as allocated [select one]:

(A)

o

As of the last day of the Plan Year

 

 

 

(B)

o

At such time or times as the Employer shall determine in its sole discretion

 

 

(C)

o

Other:

 

 

 

 

 

 

 

(c)                                  No Employer Contributions

o

Employer contributions are not permitted under the Plan.

 

11


--------------------------------------------------------------------------------


6.01                        DISTRIBUTIONS

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.

(a)          Timing of Distributions

(i)    All distributions shall commence in accordance with the following [choose
one]:

(A)

o

As of the distribution event

(B)

x

Monthly on specified day 15th [insert day]

(C)

o

Annually on specified month and day            [insert month and day]

(D)

o

Calendar quarter on specified month and day [          month of quarter (insert
1,2 or 3);              day (insert day)]

 

(ii)   The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:

(A)

o

Event Delay – Distribution events other than those based on Specified Date or
Specified Age will be treated as not having occurred for         days [insert
number of days].

 

 

 

(B)

o

Hold Until Next Year – Distribution events other than those based on Specified
Date or Specified Age will be treated as not having occurred for twelve months
from the date of the event.

 

 

 

(C)

o

Immediate Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:

 

 

 

 

 

 

(D)

x

Not applicable.

 

12


--------------------------------------------------------------------------------


 

(b)

Distribution Events

 

 

 

 

 

 

 

 

 

 

 

 

If multiple events are selected, the earliest to occur will trigger payment.

 

 

 

 

 

 

 

 

 

 

 

Lump
Sum

 

Installments

 

 

 

 

 

 

 

 

 

 

(i)

x

Specified Date

 

X

 

0

years to

10

years

 

 

 

 

 

 

 

 

 

 

(ii)

o

Specified Age

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(iii)

o

Separation from Service

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(iv)

x

Separation from Service plus 6 months

 

X

 

0

years to

10

years

 

 

 

 

 

 

 

 

 

 

(v)

o

Separation from Service plus      
months [not to exceed             months]

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(vi)

o

Retirement

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(vii)

o

Retirement plus 6 months

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(viii)

o

Retirement plus           months [not to
exceed          months]

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(ix)

o

Later of Separation from Service or
Specified Age

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(x)

o

Later of Separation from Service or
Specified Date

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(xi)

o

Later of Retirement or Specified Age

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(xii)

o

Later of Retirement or Specified Date

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(xiii)

o

Disability

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(xiv)

o

Death

 

 

 

 

years to

 

years

 

 

 

 

 

 

 

 

 

 

(xv)

o

Change in Control

 

 

 

 

years to

 

years

 

The minimum deferral period for Specified Date or Specified Age event shall be
Two years.

 

 

 

 

 

 

 

 

 

 

Installments may be paid [select each that applies]

 

 

 

 

 

 

 

 

 

 

 

o

Monthly

 

 

 

 

 

 

x

Quarterly

 

 

 

 

 

 

o

Annually

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

Specified Date and Specified Age elections may not extend beyond age N/A.

 

13


--------------------------------------------------------------------------------


 

(d)

Separation from Service Override

 

 

 

 

 

A Separation from Service override

 

 

 

 

 

  o

Shall Apply.  [If this is elected, “Separation from Service” cannot be selected
as a distribution event in Section 6.01(b)]

 

 

  x

Shall Not Apply.

 

 

 

 

 

A Separation from Service override provides that a Participant whose Separation
from Service occurs before Retirement shall receive the vested amount credited
to his Account as a lump sum payment.

 

 

 

 

(e)

Involuntary Cashouts

 

 

 

 

 

  x

If the Participant’s vested Account at the time of his Separation from Service
does not exceed $50,000 distribution of the vested Account shall automatically
be made in the form of a single lump sum in accordance with Section 9.5 of the
Plan.

 

 

 

 

 

 

  o

There are no involuntary cashouts.

 

 

 

 

 

(f)

Retirement

 

 

 

 

 

 

  o

Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  x

No special definition of Retirement applies.

14


--------------------------------------------------------------------------------


 

(g)

Distribution Election Change

 

 

 

 

 

A Participant

 

 

 

 

 

  x

Shall

 

 

  o

Shall Not

 

 

 

 

 

 

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.

 

 

 

 

 

 

A Participant shall generally be permitted to elect such modification an
unlimited number of times.

 

 

 

 

 

 

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

 

 

 

 

(h)

Frequency of Elections

 

 

 

 

 

 

The Plan Sponsor

 

 

 

 

 

 

  x

Has

 

 

  o

Has Not

 

 

 

 

 

 

Elected to permit annual elections of a time and form of payment for amounts
deferred amounts under the Plan.

 

15


--------------------------------------------------------------------------------


 

7.01

VESTING

 

 

 

 

 

(a)

Matching Contributions

 

 

 

 

 

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

 

 

 

 

 

 

 

 

 

x

Years of Service

Vesting %

 

 

 

 

 

0

 

(insert ‘100’ if there is immediate vesting)

 

 

 

 

1

0

 

 

 

 

 

2

25

 

 

 

 

 

3

50

 

 

 

 

 

4

100

 

 

 

 

 

5

 

 

 

 

 

 

6

 

 

 

 

 

 

7

 

 

 

 

 

 

8

 

 

 

 

 

 

9

 

 

 

 

 

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Not applicable.

 

 

 

 

 

 

 

 

 

 

 

(b)

Other Employer Contributions

 

 

 

 

 

 

 

 

 

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule:

 

 

 

 

 

 

 

 

 

o

Years of Service

Vesting %

 

 

 

 

 

0

 

(insert ‘100’ if there is immediate vesting)

 

 

 

 

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

5

 

 

 

 

 

 

6

 

 

 

 

 

 

7

 

 

 

 

 

 

8

 

 

 

 

 

 

9

 

 

 

 

 

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

Not applicable.

 

 

 

 

16


--------------------------------------------------------------------------------


 

(c)

Acceleration of Vesting

 

 

 

 

 

 

 

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:

 

 

 

 

 

 

 

(i)

x

Death

 

 

 

 

 

 

 

 

 

 

 

(ii)

x

Disability

 

 

 

 

 

 

 

 

 

 

 

(iii)

x

Change in Control

 

 

 

 

 

 

 

 

 

 

 

(iv)

o

Eligibility for Retirement

 

 

 

 

 

 

 

 

 

 

 

(v)

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi)

o

Not applicable.

 

 

 

 

 

 

 

 

 

 

(d)

Years of Service

 

 

 

 

 

 

 

 

 

 

 

(i)

A Participant’s Years of Service shall include all service performed for the
Employer and

 

 

 

 

 

 

 

 

 

 

 

x

Shall

 

 

 

 

 

o

Shall Not

 

 

 

 

 

 

 

 

 

 

 

 

include service performed for the Related Employer.

 

 

 

 

 

 

 

 

 

 

 

(ii)

Years of Service shall also include service performed for the following
entities:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

Years of Service shall be determined in accordance with (select one)

 

 

 

 

 

 

 

 

 

 

 

 

 

  (A)

o

The elapsed time method in Treas. Reg. Sec.  1.410(a)-7

 

 

 

 

 

 

 

 

 

 

 

 

 

  (B)

o

The general method in DOL Reg. Sec. 2530.200b-1 through b-4

 

 

 

 

 

 

 

 

 

 

 

 

 

  (C)

x

The Participant’s Years of Service credited under the Covance 401(k) Savings
Plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

  (D)

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

  o Not applicable.

 

 

 

 

17


--------------------------------------------------------------------------------


 

8.01

UNFORESEEABLE EMERGENCY

 

 

 

 

 

 

 

 

 

 

 

(a)

A withdrawal due to an Unforeseeable Emergency as defined in Section 2.24:

 

 

 

 

 

 

 

 

 

 

 

 

  x

 

Will

 

 

 

 

  o

 

Will Not [if Unforeseeable Emergency withdrawals are not permitted, proceed to
Section 9.01]

 

 

 

 

 

 

 

 

 

 

be allowed.

 

 

 

 

 

 

 

 

(b)

Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

 

 

 

 

 

 

 

  x

 

Will

 

 

 

 

  o

 

Will Not

 

 

 

 

 

 

 

 

 

 

 

be cancelled.  If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 

18


--------------------------------------------------------------------------------


 

9.01

INVESTMENT DECISIONS

 

 

 

 

 

 

 

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

 

 

 

 

 

 

 

  (a)

x

 

The Participant or his Beneficiary

 

 

 

 

 

 

 

 

 

 

  (b)

o

 

The Employer

 

 

 

 

 

 

 

 

 

 

Investment options are set forth in Appendix (A).

 

 

 

19


--------------------------------------------------------------------------------


 

10.01

GRANTOR TRUST

 

 

 

 

 

 

 

 

 

 

The Employer [select one]:

 

 

 

 

 

 

 

x

 

Does

 

 

 

o

 

Does Not

 

 

 

 

 

 

 

 

intend to establish a grantor trust in connection with the Plan.

 

 

 

20


--------------------------------------------------------------------------------


 

11.01

TERMINATION UPON CHANGE IN CONTROL

 

 

 

 

 

 

 

 

 

 

The Plan Sponsor

 

 

 

 

 

 

 

 

 

 

x

 

Reserves

 

 

 

o

 

Does Not Reserve

 

 

 

 

 

 

 

 

 

 

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

 

 

 

 

 

 

 

 

 

11.02

AUTOMATIC  DISTRIBUTION UPON CHANGE IN CONTROL

 

 

 

 

 

 

 

 

 

 

Distribution of the remaining vested balance of each Participant’s Account

 

 

 

 

 

 

 

 

 

 

x

Shall

 

 

 

 

 

o

Shall Not

 

 

 

 

 

 

 

 

 

 

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

 

 

 

 

 

 

 

11.03

CHANGE IN CONTROL

 

 

 

 

 

 

 

 

 

 

A Change in Control for Plan purposes includes the following [select each
definition that applies]:

 

 

 

(a)

x

A change in the ownership of the Employer as described in Section 9.7(c) of the
Plan.

 

 

 

 

 

 

 

 

 

(b)

x

A change in the effective control of the Employer as described in Section 9.7(d)
of the Plan.

 

 

 

 

 

 

 

 

 

(c)

x

A change in the ownership of a substantial portion of the assets of the Employer
as described in Section 9.7(e) of the Plan.

 

 

 

 

 

 

 

 

 

(d)

o

Not Applicable.

 

 

21


--------------------------------------------------------------------------------


 

12.01

GOVERNING STATE LAW

 

 

 

 

 

 

 

The laws of Delaware [insert name of state] shall apply in the administration of
the Plan to the extent not preempted by ERISA.

 

22


--------------------------------------------------------------------------------


EXECUTION PAGE

The Plan Sponsor has caused this Adoption Agreement to be executed this 27th day
of September, 2007.

 

PLAN SPONSOR:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

23


--------------------------------------------------------------------------------


APPENDIX A

INVESTMENT OPTIONS

Fund Name

 

Fund Number

 

 

 

·  Fidelity Retirement Money Market

 

·  00630

·  Fidelity US Bond Index Fund

 

·  00651

·  Western Asset Core Plus Bond Portfolio

 

·  48342

·  Fidelity Balanced Fund

 

·  00304

·  Fidelity Equity Income Fund

 

·  00023

·  Spartan US Equity Index Fund

 

·  00650

·  Fidelity Contrafund® Fund

 

·  00022

·  Fidelity Capital Appreciation Fund

 

·  00307

·  The Oakmark Select Fund

 

·  92778

·  Fidelity Mid-Cap Stock Fund

 

·  00337

·  Fidelity Export & Multinational Fund

 

·  00332

·  Baron Growth Fund

 

·  93894

·  Neuberger Berman Genesis Fund

 

·  45418

·  Spartan International Index Fund

 

·  00399

·  Fidelity International Discovery Fund

 

·  00305

·  Fidelity Freedom Income Fund

 

·  00369

·  Fidelity Freedom 2000 Fund

 

·  00370

·  Fidelity Freedom 2010 Fund

 

·  00371

·  Fidelity Freedom 2020 Fund

 

·  00372

·  Fidelity Freedom 2030 Fund

 

·  00373

·  Fidelity Freedom 2040 Fund

 

·  00718

·  Fidelity Freedom 2050 Fund

 

·

 

24


--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Note:                   The Plan may not select a common/collective trust fund
or a self-directed brokerage option as an investment option.

Date Effective:    January 1, 2008

25


--------------------------------------------------------------------------------


APPENDIX B

SPECIAL EFFECTIVE DATES

1


--------------------------------------------------------------------------------